PER CURIAM.
Appellant, Tommy Lee Gainer, challenges the trial court’s order denying his motion to suppress. Concluding that the officer did not have the reasonable suspi*112cion to justify an investigatory stop, we reverse the suppression order and remand for appellant’s judgment and sentence to be reversed. See Popple v. State, 626 So.2d 185 (Fla.1993); Batson v. State, 847 So.2d 1149 (Fla. 4th DCA 2003); A.H. v. State, 693 So.2d 89 (Fla. 3d DCA 1997).
REVERSED and REMANDED.
ERVIN, PADOVANO and LEWIS, JJ., concur.